Citation Nr: 0813172	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension.  

2.  Entitlement to service connection for a chronic back 
disorder.  

3.  Entitlement to a disability evaluation in excess of 50 
percent for the veteran's post-traumatic stress disorder for 
the period prior to April 13, 2004.  

4.  Entitlement to a disability evaluation in excess of 70 
percent for the veteran's post-traumatic stress disorder for 
the period on and after April 13, 2004.  

5.  Entitlement to an effective date prior to April 13, 2004, 
for the award of a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

The veteran had active service from February 1966 until April 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the St. Louis, Missouri, Regional Office (RO) which, in 
pertinent part, established service connection for 
post-traumatic stress disorder (PTSD); assigned a 30 percent 
evaluation for that disability; effectuated the award as of 
November 15, 2002; and denied service connection for chronic 
hypertension.  In August 2004, the RO denied service 
connection for a chronic back disorder.  In June 2005, the RO 
increased the evaluation for the veteran's PTSD from 30 to 50 
percent; effectuated the award as of November 15, 2002; and 
denied a total rating for compensation purposes based on 
individual unemployability.  

In January 2007, the RO increased the evaluation for the 
veteran's PTSD from 50 to 70 percent; granted a total rating 
for compensation purposes based on individual 
unemployability; and effectuated the awards as of April 13, 
2004.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to an evaluation in excess of 50 percent for the 
veteran's PTSD for the period prior to April 13, 2004, and an 
evaluation in excess of 70 percent for his PTSD for the 
period on and after April 13, 2004.  The veteran is not 
prejudiced by such action.  
The issues of service connection for chronic hypertension and 
a chronic back disorder and an effective date prior to April 
13, 2004, for the award of a total rating for compensation 
purposes based on individual unemployability are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Prior to April 13, 2004, the veteran's PTSD was 
objectively shown to be manifested no more than Vietnam 
War-related intrusive thoughts and nightmares; anxiety; 
irritability; a startle reaction; hypervigilance; suicidal 
thoughts; auditory hallucinations; social isolation; and 
Global Assessment of Functioning scores of between 40 and 
75-80.  

2.  On and after April 13, 2004, the veteran's PTSD has been 
objectively shown to be manifested by no more than Vietnam 
War-related intrusive thoughts and nightmares; anxiety; 
irritability; a startle reaction; hypervigilance; homicidal 
thoughts; paranoid ideation; auditory hallucinations; and 
Global Assessment of Functioning scores of between 36 and 52.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the 
veteran's PTSD for the period prior to April 13, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.7, 4.130, 
Diagnostic Code 9411 (2007).  

2.  The criteria for an evaluation in excess of 70 percent 
for the veteran's PTSD for the period on and after April 13, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.7, 
4.130, Diagnostic Code 9411 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation of the veteran's PTSD, the Board observes that the 
RO issued VCAA notices to the veteran in February 2003, March 
2003, May 2003, January 2005, March 2006, and May 2006 which 
informed the veteran of the evidence generally needed to 
support a claim for service connection and the assignment of 
an evaluation and effective date of an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  Such 
notice effectively informed him of the need to submit any 
relevant evidence in his possession.  The February 2003, 
March 2003, and May 2003 VCAA notices were issued prior to 
the September 2003 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examination for 
compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  

II.  PTSD

A.  Historical Review

The veteran served in the Republic of Vietnam; participated 
in combat; and 


sustained right lower extremity shell fragment wounds.  The 
report of a July 2003 VA examination for compensation 
purposes states that the veteran was diagnosed with PTSD.  A 
Global Assessment of Functioning (GAF) score of 75-80 was 
advanced.  In September 2003, the RO established service 
connection for PTSD; assigned a 30 percent evaluation for 
that disability; and effectuated the award as of November 15, 
2002.  In June 2005, the RO increased the evaluation for the 
veteran's PTSD from 30 to 50 percent and effectuated the 
award as of November 15, 2002.  In January 2007, the RO 
increased the evaluation for the veteran's PTSD from 50 to 70 
percent and effectuated the award as of April 13, 2004.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  A 50 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

1.  Period Prior to April 13, 2004

In an undated written statement received in May 2002, the 
veteran's spouse indicated that the veteran experienced a 
violent startle reaction and significant social isolation.  

A May 2003 VA psychiatric evaluation indicates that the 
veteran complained of Vietnam War-related nightmares; 
irritability; hypervigilance; a startle reaction; and 
impaired sleep.  He reported that he was working.  

At the July 2003 VA examination for compensation purposes, 
the veteran complained of Vietnam War-related dreams; a 
startle reaction; an uncontrolled temper; hypervigilance; 
impaired sleep; frequent suicidal thoughts; paranoid 
ideations; and occasionally hearing voices.  He reported that 
he was married and employed at a lead smelter on a full time 
basis.  The veteran was observed to be clean; "normally 
groomed;" cooperative; alert; and oriented.  On mental 
status examination, the veteran exhibited a constricted 
affect; coherent and goal oriented speech; fair attention, 
concentration, insight, and judgment; and no homicidal 
thoughts.  The veteran was diagnosed with PTSD.  An estimated 
GAF score of between 75 and 80 was advanced.  The examiner 
commented that it "seems that the veteran is fairly coping 
well with his symptoms."

VA clinical documentation dated in March 2004 indicates that 
the veteran complained of anxiety; irritability; and anger.  
He reported that he had not worked since the lead smelter at 
which he had been employed closed.  On mental status 
examination, the veteran exhibited an affect "appropriate to 
mood of mixed anxiety and depression, but not marked;" and 
intact intellectual faculties.  A GAF of 40 was advanced.  

In a September 2004 written statement, the veteran's attorney 
advanced that the veteran's GAF score of 38 warranted 
assignment of an initial 100 percent schedular evaluation for 
his PTSD.  In a June 2006 written statement, the veteran's 
attorney conveyed that the veteran's GAF scores of 38 and 40 
warranted assignment of a 70 percent evaluation.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  Prior 
to April 13, 2004, the veteran's PTSD was objectively shown 
to be manifested by no more than Vietnam War-related 
intrusive thoughts and nightmares; anxiety; irritability; a 
startle reaction; hypervigilance; suicidal thoughts; auditory 
hallucinations; social isolation; and Global Assessment of 
Functioning scores of between 40 and 75-80.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
31 and 40 reflects some impairment of reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF score of between 41 and 50 denotes serious 
symptoms, e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting or any serious impairment in 
social, occupational, or school functioning, e.g., no 
friends, unable to keep a job.  A score of between 55 and 60 
rating indicates moderate difficulty in social, occupational, 
or school functioning. Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Prior to April 13, 2004, the veteran's PTSD was objective 
shown to productive of significant social and occupational 
impairment clearly meriting assignment of a 70 percent 
evaluation.  In the absence of objective evidence reflecting 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living, disorientation to time or place, and memory loss for 
names of close relatives, own occupation, or own name, the 
Board concludes that a 70 percent evaluation and no higher is 
warranted for the relevant time period.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  The veteran's PTSD 
symptomatology falls squarely within the relevant diagnostic 
criteria.  Therefore, an evaluation on an extra-schedular 
basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2007).  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

2.  Period on and After April 13, 2004

An April 13, 2004, VA treatment record notes that the veteran 
complained of Vietnam War-related nightly nightmares and 
daily intrusive thoughts; a bad temper; domestic conflicts; 
and social isolation.  On mental status examination, he 
exhibited a restricted affect and an observable startle 
reaction.  A GAF score of 38 was advanced.  

In his April 2004 notice of disagreement, the veteran 
advanced that his PTSD was manifested by progressive 
nightmares; isolation from his family and his community; and 
a startle reaction.  

At a March 2005 VA examination for compensation purposes, the 
veteran complained of Vietnam War-related nightmares and 
thoughts; being "jumpy;" progressive irritability; 
hypervigilance; a startle reaction; isolation from his 
family; hearing voices and seeing things; and homicidal 
thoughts.  The veteran reported that he was married and 
unemployed.  He stopped working when the lead smelter at 
which he was employed closed.  The veteran denied active 
suicidal thoughts.  The examiner observed that the veteran 
was alert; oriented; cooperative; unshaven; and wearing 
clothing which was inappropriate to the weather.  He noted 
that the veteran's spouse managed the veteran's financial 
affairs.  On mental status examination, the veteran exhibited 
a neutral affect; a stable mood; a startle reaction; normal 
speech; "fairly poor" attention and concentration; adequate 
insight; and fair judgment.  A GAF score of 55 was advanced.  

An April 2006 VA treatment record states that the veteran 
complained of frequent nightmares and intrusive thoughts; 
irritability; a "very marked startle reaction;" social 
isolation; and impaired sleep.  A GAF score of 36 was 
advanced.  The treating VA physician commented that the 
veteran's PTSD symptoms rendered him unemployable.  

At the December 2006 VA examination, the veteran complained 
of progressive PTSD symptoms.  On mental status examination, 
he exhibited a blunted affect; a stable mood; clear, 
coherent, and goal oriented speech; suicidal thoughts; 
paranoid ideation; poor attention and concentration; and fair 
memory, insight, and judgment.  A GAF score of 52 was 
advanced.  The VA examiner opined that "the veteran's 
ability to manage his own funds remains questionable at 
present."  

On and after April 13, 2004, the veteran's PTSD has been 
objectively shown to be manifested by no more than Vietnam 
War-related intrusive thoughts and nightmares; anxiety; 
irritability; a startle reaction; hypervigilance; homicidal 
thoughts; paranoid ideation; auditory hallucinations; and 
Global Assessment of Functioning scores of between 36 and 52.  
In the absence of objective evidence reflecting total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living, disorientation to time or place, and memory loss for 
names of close relatives, own occupation, or own name, the 
Board concludes that the current 70 percent evaluation and no 
higher is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  The veteran's PTSD symptomatology falls squarely 
within the relevant diagnostic criteria.  Therefore, an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  
ORDER

A 70 percent evaluation for the veteran's PTSD for the period 
prior to April 13, 2004, is granted subject to the law and 
regulations governing the award of monetary benefits.  

An evaluation in excess of 70 percent for the veteran's PTSD 
for the period on and after April 13, 2004 is denied.   


REMAND

The veteran asserts that service connection is warranted for 
chronic hypertension as that disability was incurred 
secondary to his service-connected diabetes mellitus.  He 
also contends that he sustained a chronic back disorder as 
the result of jumping from helicopters and other military 
duties performed during combat in the Republic of Vietnam.  

The report of an August 2003 VA examination for compensation 
purposes states that the veteran reported that: "he recently 
had some tests done that shows that he did have a heart 
attack in the past;" had undergone a recent stress test; and 
had "an appointment set up with a cardiologist."  Clinical 
documentation of the cited treatment is not of record.  An 
October 2003 treatment record from the Primary Care Clinic 
notes that the veteran's "high blood pressure may be the 
result of diabetes."  Clinical documentation from the cited 
treatment is not of record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

A September 2004 treatment record from the Primary Care 
Clinic notes that the veteran's "back pain started during 
his tenure in the Army and has progressed since then."  The 
veteran has not been afforded a VA examination for 
compensation purposes which addressed his spine.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

The issue of an effective date prior to April 13, 2004, for 
the award of a total rating for compensation purposes based 
on individual unemployability is inextricably intertwined 
with the issues of the veteran's entitlement to service 
connection for both chronic hypertension and a chronic back 
disorder given that such determination requires an accurate 
assessment of the functional impairment associated with all 
of the veteran's service-connected disabilities.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) are fully 
met.  

2.  Then request that the veteran provide 
information as to all post-service 
treatment of his chronic hypertension and 
back/spine disorders including the names 
and addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact the Primary Care Clinic and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after April 2006, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic hypertension and 
back/spinal disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner or examiners should advance 
opinions as to the following: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
hypertension had its onset during 
active service; is etiologically 
related to the veteran's combat 
experiences; otherwise originated 
during active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
diabetes mellitus and other 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
back/spine disability had its onset 
during active service; is 
etiologically related to the 
veteran's combat experiences; 
otherwise originated during active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.

5.  Then readjudicate the issues of 
service connection for chronic 
hypertension and a chronic back disorder 
and an effective date prior to April 13, 
2004, for the award of a total rating for 
compensation purposes based on individual 
unemployability with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.310 (2007) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


